Order entered April 28, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-01678-CR

                     CHARLES RICHARD VANDIVER, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1256764-M

                                       ORDER
      The Court DENIES appellant’s pro se motion for show cause order.


                                                  /s/   MICHAEL J. O'NEILL
                                                        JUSTICE